DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed January 26th, 2022 has been entered. Claims 15, 25 and 30 have been amended. Claims 15-30 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wurm (DE 3150328) in view of Rosenwinkel (US 9102336).  
Regarding claim 15, Wurm (DE 3150328) teaches a sorter for sorting products which are transported in a conveying direction along a conveyor (Fig. 1 #1), the sorter comprising: 
(a) a base element (Fig. 1 #9); 
(b) multiple support surfaces (Fig. 1 sides of #9) provided on the base element, each support surface lying in a respective plane extending parallel to a swivel axis (Fig. 2 #8) of the base element, and the support surfaces being evenly arranged around the swivel axis so as to form the sides of a regular prism (Paragraph 0015 lines 4-6); and 
(c) the base element being mounted for rotation about the swivel axis (Paragraph 0015 lines 1-3) so that each of the support surfaces is adapted to be swiveled into the conveyor, each respective 
Wurm lacks teaching receiving a product delivered to the sorter so that the weight of the product is received by the transport layer. 
Rosenwinkel (US 9102336) teaches a sorter for sorting products (Col. 5 lines 34-37) wherein a product (Col. 8 line 10 “package”) is delivered to the sorter so that the weight of the product (Col. 8 lines 9-10) is received by the transport layer (Fig. 5 top surface of #24). Rosenwinkel teaches a plurality of sorters traveling one after another, and shows how the orientation of a sorter may be beneath packages receiving the weight thereof, and includes no raised sides, so that the apparatus may sort products of different shapes and sizes (Col. 8 lines 18-21). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wurm to receive a product delivered to the sorter so that the weight of the product is received by the transport layer, and so the product may be further transported with the weight of the product received by the transport layer as taught by Rosenwinkel in order to be able to use the sorting apparatus to sort objects of different shapes and sizes. 
Regarding claim 16, Wurm (DE 3150328) teaches a sorter for sorting products wherein the product received on the transport layer is removed from the conveyor by swiveling the base element (Paragraph 0022 lines 5-9) by a swing angle (Paragraph 0022 lines 14-16) or a whole number multiple of the swing angle about the swivel axis (Fig. 2 #8) so that a respective support surface providing the transport layer when the product is received moves out of the conveyor to move the product to a sorting path that departs from the conveying direction (Fig. 1 #2).
Regarding claim 17, Wurm (DE 3150328) teaches a sorter for sorting products wherein the swing angle is defined by the expression 360°/n, where 1<n<5 (Paragraph 0022 lines 14-16). Wurm teaches a swing angle of 120°, therefore n=3. Additionally, Wurm states that the angle of rotation may be 360° divided by any number of corners of the base of a prismatic shape (Paragraph 0008 lines 20-25). 
Regarding claim 18, Wurm (DE 3150328) teaches a sorter for sorting products wherein swiveling the base element about the swivel axis by the swing angle moves a different one of the support surfaces into the conveyor to provide the transport layer, (Paragraph 0022 lines 16-22) the different one of the support surfaces comprising a respective support surface which is adjacent in a circumferential direction to the respective support surface providing the transport layer when the product was received (Fig. 1 surfaces of #9 adjacent).
Regarding claim 19, Wurm (DE 3150328) teaches a sorter for sorting products further including a drivable means of transport (Paragraph 0011 lines 1-2), the drivable means of transport being operable for actively transporting products lying on the transport layer (Fig. 1 #26 in contact with #9) further in the conveying direction (Paragraph 0022 lines 13-14) or along a sorting path that departs from the conveying direction (Paragraph 0022 lines 5-9). 
Wurm lacks teaching a drivable means of transport at least along the transport layer.
Rosenwinkel (US 9102336) teaches a sorter for sorting products (Col. 5 lines 34-37) including a drivable means of transport (Fig. 11 #100) at least along the transport layer (Fig. 5 top surface of #24), the drivable means of transport being operable for actively transporting products on the transport layer further in the conveying direction (Col. 6 lines 6-10) or along a sorting path that departs from the conveying direction (Col. 6 lines 10-14). Rosenwinkel teaches a plurality of sorters traveling one after another, and shows how the orientation of a sorter may be beneath objects and includes no raised sides, so that the apparatus may sort products of different shapes and sizes (Col. 8 lines 18-21). 

Regarding claim 20, Wurm (DE 3150328) lacks teaching a sorter for sorting products wherein the drivable means of transport comprises a conveyor belt which extends around the base element.
Rosenwinkel (US 9102336) teaches a sorter for sorting products (Col. 5 lines 34-37) wherein the drivable means of transport comprises a conveyor belt (Fig. 11 #100) which extends around the base element. Rosenwinkel explains that the conveyor belt is used to support articles and provides proper tracking of articles without requiring adjustment rollers or extended side plates (Col. 8 lines 4-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurm to include a conveyor belt as taught by Rosenwinkel in order to support and transfer the articles accurately without the need for additional mechanical elements to control the movement of articles. 
Regarding claim 21, Wurm (DE 3150328) lacks teaching a sorter for sorting products including a respective pulley between each two support surfaces which are adjacent to each other in a circumferential direction about the base element.
Rosenwinkel (US 9102336) teaches a sorter for sorting products including a respective pulley (Fig. 14 #100) between each two support surfaces (Fig. 14 surface between #102 and #104, #104 and #106, and #106 and #102) which are adjacent to each other in a circumferential direction about the base element (Fig. 14 #60). Rosenwinkel explains that the pulley is adjustable on the three rollers in order to achieve the desired tension in the pulley between each of the rollers (Col. 8 lines 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurm to include a respective pulley between each two support 
Regarding claim 22, Wurm (DE 3150328) lacks teaching a sorter for sorting products wherein at least one of the pulleys is drivable to propel the conveyor belt.
Rosenwinkel (US 9102336) teaches a sorter for sorting products wherein at least one of the pulleys is drivable to propel the conveyor belt (Col. 8 lines 22-27, 35-42). Rosenwinkel explains that roller (Fig. 14 #102) drives the belt (Fig. 14 #100), and the pulley system between rollers (Fig. 14 #102, #104, #106) propels the conveyor belt surface contacting the articles (Fig. 14 #100 between #102 and #106) at the proper tension (Col. 8 lines 1-4) and tracking (Col. 8 lines 13-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurm to include a pulley drivable to propel the conveyor belt as taught by Rosenwinkel in order to provide control to the movement and tension in the conveyor belt when the conveyor belt is supporting and transferring articles. 
Regarding claim 23, Wurm (DE 3150328) teaches a sorter for sorting products wherein: the conveyor belt is driven by a drive roller arranged with a drive roller axis extending parallel to the swivel axis (Paragraph 0009 lines 1-3).
Wurm lacks teaching the conveyor belt being guided around the drive roller on a side of the drive roller facing away from the transport layer; and the drive roller is spaced further from the swivel axis than an imaginary intersection of planes formed by two adjacent support surfaces of the multiple support surfaces.
Rosenwinkel (US 9102336) teaches a sorter for sorting products wherein the conveyor belt (Fig. 14 #100) is being guided around the drive roller (Fig. 14 #102) on a side of the drive roller facing away from the transport layer (Fig. 14, belt #100 contacts  roller #102 away from plane between #102 and #106); and the drive roller (Fig. 14 #102) is spaced further from the swivel axis (Col. 6 lines 51-59, Fig. 11 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurm to include a conveyor belt guided around a drive roller, where the drive roller is spaced further from the swivel axis than an imaginary intersection of planes as taught by Rosenwinkel in order to simultaneously impart motion to the conveyor belt as well as control the angle of the transport layer with respect to the horizontal.  
Regarding claim 24, Wurm (DE 3150328) teaches a sorter for sorting products wherein: the base element (Fig. 1 #9) includes exactly three support surfaces which are arranged at an angle of 120° to each other (Paragraph 0022 lines 14-16).
Wurm lacks teaching a conveyor belt that circulates around, and is supported by, all three of the support surfaces; and at least one pulley is operable for propelling the conveyor belt around the three support surfaces.
Rosenwinkel (US 9102336) teaches a sorter for sorting products comprising a conveyor belt (Fig. 14 #100) that circulates around, and is supported by, all three of the support surfaces (Fig. 14 #60 side surfaces); and at least one pulley is operable for propelling the conveyor belt around the three support surfaces (Col. 8 lines 22-27, 35-42). Rosenwinkel explains that roller (Fig. 14 #102) drives the belt (Fig. 14 #100), and the pulley system between rollers (Fig. 14 #102, #104, #106) propels the conveyor belt surface contacting the articles (Fig. 14 #100 between #102 and #106) at the proper tension (Col. 8 lines 1-4) and tracking (Col. 8 lines 13-17). 

Regarding claim 25, Wurm (DE 3150328) teaches a method for selectively removing products from a product stream (Paragraph 0002 lines 1-3), the method including: 
(a) delivering a first product (Fig. 1 #26) to a transport layer (Fig. 1 #1) of a sorter in a first sorter state, the first product being delivered in a conveying direction at a conveyor speed (Paragraph 0011 lines 4-5) and when delivered resides on the transport layer (Fig. 1 surface of #9 between surfaces #3) in position to be conveyed further in the conveying direction on the transport layer (Paragraph 0008 lines 7-11), the transport layer in the first sorter state being provided by a first support surface extending parallel to the conveying direction (Fig. 1 side of #9 between #3), the first support surface comprising one of multiple support surfaces provided on a base element (Fig. 1 sides of #9), each of the multiple support surfaces lying in a respective plane extending parallel to a swivel axis (Fig. 2 #8) of the base element, and the support surfaces being evenly arranged around the swivel axis so as to form the sides of a regular prism (Paragraph 0015 lines 4-6); and 
(b) where the first product is to be removed from the product stream, swiveling the base element about the swivel axis in a rotation direction and through a swing angle to thereby transport the first product further to a sorting path that departs from the conveying direction (Paragraph 0022 lines 1-9).
Wurm lacks teaching receiving a method wherein the first product is delivered to the sorter so that the weight of the first product is received by the transport layer. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wurm to receive a first product delivered to the sorter so that the weight of the first product is received by the transport layer, and so the first product may be further transported with the weight of the product received by the transport layer as taught by Rosenwinkel in order to be able to use the sorting apparatus to sort objects of different shapes and sizes. 
Regarding claim 26, Wurm (DE 3150328) teaches a method for selectively removing products from a product stream: 
(a) wherein swiveling the base element (Fig. 1 #9) about the swivel axis (Fig. 2 #8) in the rotation direction and through the swing angle also moves the sorter to a second sorter state in which a second support surface of the multiple support surfaces provides the transport layer (Paragraph 0022 lines 16-20); and 
(b) further including delivering a second product (Fig. 1 #26) to the transport layer when the sorter is in the second sorter state, the second product comprising a product immediately following the first product in the product stream.
Regarding claim 27, Wurm (DE 3150328) teaches a method for selectively removing products (Fig. 1 #26) from a product stream wherein the sorter resides in a respective sorter state for each of the multiple support surfaces and reaches each respective sorter state by swiveling the base element in the rotation direction (Paragraph 0022 lines 13-16). 
Regarding claim 28, Wurm (DE 3150328) teaches a method for selectively removing products from a product stream including transporting the first product along the first support surface (Paragraph 0022 lines 7-9) on a conveyor belt (Paragraph 0011 lines 1-2). 
Regarding claim 29, Wurm (DE 3150328) teaches a method for selectively removing products from a product stream: 
(a) wherein where the first product is to be retained in the product stream, maintaining the sorter in the first sorter state (Paragraph 0022 lines 13-14); and 
(b) further including transporting the first product (Fig. 1 #26) along the first support surface (Fig. 1 top surface of #9) on a conveyor belt where the first product is to be retained in the product stream (Paragraph 0011 lines 1-2) and the sorter is maintained in the first sorter state (Paragraph 0022 lines 13-14) and where the first product is to be removed from the product stream and the base element is swiveled about the swivel axis in the rotation direction (Paragraph 0022 lines 1-9).
Regarding claim 30, Wurm (DE 3150328) teaches a conveyor system including:
(a) a sorter for sorting products which are transported in a conveying direction along a conveyor (Paragraph 0011 lines 1-2), the sorter comprising, 
(i) a base element (Fig. 1 #9), 
(ii) multiple support surfaces (Fig. 1 side surfaces of #9) provided on the base element, each support surface lying in a respective plane extending parallel to a swivel axis (Fig. 2 #8) of the base element, and the support surfaces being evenly arranged around the swivel axis so as to form the sides of a regular prism (Paragraph 0015 lines 4-6), and 
(iii) the base element being mounted for rotation about the swivel axis so that each of the support surfaces is adapted to be swiveled into the conveyor (Paragraph 0022 lines 5-9), each respective support surface when swiveled into the conveyor extending parallel to the conveying direction (Fig 1 #1) and providing a transport layer (Fig. 1 surface of #9 between surfaces #3) for 
(b) an outfeed unit (Fig. 1 #2) adjacent to the sorter downstream in the conveying direction, the outfeed unit defining an outfeed transport layer (Fig. 1 #2 between #5 and #6) substantially aligned with the transport layer (Fig. 1 #9).
Wurm lacks teaching receiving a product delivered to the sorter so that the weight of the product is received by the transport layer. 
Rosenwinkel (US 9102336) teaches a sorter for sorting products (Col. 5 lines 34-37) wherein a product (Col. 8 line 10 “package”) is delivered to the sorter so that the weight of the product (Col. 8 lines 9-10) is received by the transport layer (Fig. 5 top surface of #24). Rosenwinkel teaches a plurality of sorters traveling one after another, and shows how the orientation of a sorter may be beneath packages receiving the weight thereof, and includes no raised sides, so that the apparatus may sort products of different shapes and sizes (Col. 8 lines 18-21). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wurm to receive a product delivered to the sorter so that the weight of the product is received by the transport layer, and so the product may be further transported with the weight of the product received by the transport layer as taught by Rosenwinkel in order to be able to use the sorting apparatus to sort objects of different shapes and sizes. 
Response to Arguments
Applicant's arguments filed January 26th, 2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Rosenwinkel teaches a base element having a transport layer which receives the weight of a product thereon as discussed above in claims 15, 25 and 30. Rosenwinkel discusses the benefits of providing a base element below the products, wherein the sorter is more flexible regarding the shapes and sizes of the products being sorted. Specifically, Rosenwinkel states “This eliminates the need for side plates to extend above belt to maintain proper tracking of belt. It also eliminates the need for any roller adjustment mechanisms to adjust the tracking of belt. Without raised sides extending above belt, a large or long package can span two article conveying cars.” (Col. 8 lines 15-21). By modifying Wurm to include a base element below the products instead of on the side thereof, the device would become more flexible regarding the size and shape of the products thereon. 
Regarding the applicant’s argument that Wurm does not teach the limitations in claim 16 “a respective support surface providing the transport layer when the product is received moves out of the conveyor to move the product to a sorting path that departs from the conveying direction”, the Examiner would like to clarify that the triangular shaped device (#9) as taught in Wurm swivels into the conveyor’s path (#1) and moves a product to a different sorting path (#2) that departs from the original conveying direction, and therefore Wurm reads on every limitation in the claim. 
In response to applicant's argument that repositioning of the device (#9) of Wurm as taught by Rosenwinkel, so that it is underneath the object, would completely change the principle of operation of the device because the device (#9) could no longer be rotated to push a product laterally off of the conveyor (#1), the test for obviousness is not whether the features of a secondary reference may be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it would have been obvious to a person having ordinary skill in the art that the device would no longer push a product laterally off of the conveyor, and would instead remove an object vertically as gravity would act upon an object with its weight upon the transport layer. Therefore, the direction in which the objects are removed from the conveyor would not change the principle of operation of the device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653